DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the system controller" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6-7, 9-11, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al., (hereinafter ‘Tanaka’, U.S. PGPub. No. 2013/0190660).
Regarding independent claim 1, Tanaka discloses an energy treatment system (Figs. 1-3) comprising: an energy treatment instrument (handpiece 2, treatment section 9) configured to perform treatment on a subject by simultaneously outputting ultrasonic energy and high frequency energy (abstract; [0003]; [0034]; [0086], “a surgeon performs operation of pressing the treatment section 9 to the organ 41 which is a parenchyma organ while simultaneously applying the HV signal and the US signal to the treatment section 9 of the handpiece 2”); an ultrasonic energy generator (ultrasound transducer drive signal generating apparatus (hereinafter, called “US apparatus”) 5) configured to supply the ultrasonic energy to the energy treatment instrument ([0034]); a high frequency energy generator (a high-frequency current signal generating apparatus (hereinafter, called “HV apparatus”) 6) configured to supply the high frequency energy to the energy treatment instrument ([0034]); an excessive output detector (CPU 51 and associated parts, including high-frequency signal auxiliary control section (HV signal auxiliary control section) 51b) configured to: compare a parameter of an output of the high frequency energy with a reference parameter of the output of the high frequency energy in a case of not being in an abnormal state ([0062]-[0067]; specifically [0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”), detect whether the output of the high frequency energy is an excessive output ([0067]), and output an abnormality signal when the excessive output is detected ([0062]-[0067]; [0072]; also see [0108]-[0114]); and a high frequency energy controller (see [0062], “HV signal auxiliary control section 51b controls the HV signal relay 69 of the HV signal output section 60 into an ON state or an OFF state, based on the US signal detected by the US signal 
Regarding claim 2, Tanaka discloses wherein the reference parameter is a parameter acquired under a condition in which discharge does not occur ([0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”; as broadly claimed, the parameter is acquired before a high-energy discharge occurs).
Regarding claim 3, Tanaka discloses a system controller (central processing until (CPU) 51 in Fig. 3) configured to change an output of the ultrasonic energy during the preset period ([0147], “The HV signal auxiliary control section 51 b of the surgical operation system 1A also performs control of stopping output of the US signal simultaneously with control of stopping output of the HV signal, when the treatment section 9 separates from tissue”; i.e., during the preset period, the US signal is also stopped with the HV signal). 
Regarding claim 6, Tanaka discloses a system controller (central processing until (CPU) 61 in Fig. 3; [0016], “HV signal auxiliary control section 51 b controls the HV signal output section 60 to restart output of the HV signal which is stopped”) configured to control the output of the high frequency energy during a return period after the preset period ([0107]-[0121]; see [0118], “output of the HV signal is automatically restarted after the predetermined HV signal output wait time TH elapses”). 
Regarding claim 7, Tanaka discloses the system controller is configured to make a different response to an abnormality signal generated by the excessive output detector when the high frequency 
Regarding claim 9, Tanaka discloses a method of operating an energy generation apparatus (surgical operation system 1 in Figs. 1-3; abstract; [0003]; [0034]; [0086]), the method comprising: supplying, by an ultrasonic energy generator (ultrasound transducer drive signal generating apparatus (hereinafter, called “US apparatus”) 5), ultrasonic energy to an energy treatment instrument (handpiece 2, treatment section 9); and supplying, by a high frequency energy generator (a high-frequency current signal generating apparatus (hereinafter, called “HV apparatus”) 6), high frequency energy to the energy treatment instrument (2, 9); wherein the energy generation apparatus (system 1, US apparatus 5, HV apparatus 6) further comprises: an excessive output detector (CPU 51 and associated parts, including high-frequency signal auxiliary control section (HV signal auxiliary control section) 51b) configured to: determine whether an output of high frequency energy is an excessive output by comparing, a parameter of the output of the high frequency energy with a reference parameter of the output of the high frequency energy in a case of not being in an abnormal state ([0062]-[0067]; specifically [0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the 
Regarding claim 10, Tanaka discloses wherein the reference parameter is a parameter acquired under a condition in which discharge does not occur ([0067], “It is conceivable that immediately before a high-energy discharge occurs, a discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”; as broadly claimed, the parameter is acquired before a high-energy discharge occurs).
Regarding claim 11, Tanaka discloses wherein the energy generation apparatus further comprises a system controller (central processing until (CPU) 51 in Fig. 3) configured to change an output of the ultrasonic energy during the present period ([0147], “The HV signal auxiliary control section 51 b of the surgical operation system 1A also performs control of stopping output of the US signal simultaneously with control of stopping output of the HV signal, when the treatment section 9 separates from tissue”; i.e., during the preset period, the US signal is also stopped with the HV signal).
Regarding claim 14, Tanaka discloses wherein the energy generation apparatus further comprises a system controller (central processing until (CPU) 61 in Fig. 3; [0016], “HV signal auxiliary 
Regarding claim 15, Tanaka discloses wherein the system controller is configured to make a different response to an abnormality signal generated by the excessive output detector when the high frequency energy generator resumes output of the high frequency energy during the return period ([0169], “the HV signal main control section 61c performs ordinary feedback control based on the signals detected by the HV signal main detection section 62A. Further, the US signal main control section 51 c performs ordinary feedback control based on the signals which the US signal main detection section 52A detects, and the US signal auxiliary control section 61 b performs high-speed control with a high response speed based on the signals which the HV signal auxiliary detection section 62B detects”, [0170], “US signal main control section 51 c and the HV signal main control section 61 c can stably perform control if a loop processing time period of detection/response is in the aforementioned range or more. Namely, if the detection interval and the response time are too short in control of feedback, signal output is sometimes excessively increased in response to a noise signal which appears in a pulse form”; therefore, it is noted that a ‘stop’ response is not provided). 
Regarding claim 17, Tanaka discloses an energy apparatus (surgical operation system 1 in Fig. 1-3) connectable with an energy treatment instrument (handpiece 2, treatment section 9) configured to treat a subject by simultaneously outputting ultrasonic energy and high frequency energy (abstract; [0003]; [0034]; [0086], “a surgeon performs operation of pressing the treatment section 9 to the organ 41 which is a parenchyma organ while simultaneously applying the HV signal and the US signal to the treatment section 9 of the handpiece 2”), the energy generation apparatus comprising: an ultrasonic energy generator (ultrasound transducer drive signal generating apparatus (hereinafter, called “US apparatus”) 5) configured to supply the ultrasonic energy to the energy treatment instrument ([0034]); a high frequency energy generator (a high-frequency current signal generating apparatus (hereinafter, called discharge that has a small intensity, but differs from an ordinary discharge occurs as a precursory phenomenon thereof. The HV signal auxiliary control section 51 b stops output before a high-energy discharge occurs based on the signal change due to the precursory phenomenon or the like, and thereby prevents occurrence of the high-energy discharge”), detect whether the output of the high frequency energy is an excessive output ([0067]), and output an abnormality signal when the excessive output is detected ([0062]-[0067]; [0072]; also see [0108]-[0114]); and a high frequency energy controller (see [0062], “HV signal auxiliary control section 51b controls the HV signal relay 69 of the HV signal output section 60 into an ON state or an OFF state, based on the US signal detected by the US signal detection section 52”; also see [0108]-[0114]) configured to stop the output of the high frequency energy or reduce the output of the high frequency energy to be lower than an output of the high frequency energy at a steady state for a preset period when the abnormality signal is outputted by the excessive output detector ([0062]-[0067]; [0108]-[0114], see [0114], “The HV signal auxiliary control section 51 b keeps the OFF state of the HV signal relay 69 until a predetermined HV signal output wait time TH of, for example, 15 ms elapses” and [0118]-[0121]). 
Regarding claim 18, 
Regarding claim 19, Tanaka discloses further comprising a system controller (central processing until (CPU) 61 in Fig. 3; [0016], “HV signal auxiliary control section 51 b controls the HV signal output section 60 to restart output of the HV signal which is stopped”) configured to control the output of the high frequency energy during a return period after the preset period ([0107]-[0121]; see [0118], “output of the HV signal is automatically restarted after the predetermined HV signal output wait time TH elapses”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Tanaka. 
Regarding claim 4, Tanaka discloses wherein during the preset period, the system controller (central processing until (CPU) 51 in Fig. 3) is configured to: stop the output of the ultrasonic energy or reduce the output of the ultrasonic energy to be lower than an output of the ultrasonic energy at a steady state ([0147], “The HV signal auxiliary control section 51 b of the surgical operation system 1A also performs control of stopping output of the US signal simultaneously with control of stopping output of 
Further, Tanaka discloses “that the HV signal auxiliary control section 51 b preferably controls the US signal output section 50 to restart the output of the US signal which is stopped after a predetermined US signal output wait time period, in the same manner as the HV signal auxiliary control section 51 b controls the HV signal output section 60 to restart the output of the HV signal which is stopped after the predetermined HV signal output wait time period” ([0150]). As such, “output of the HV signal is automatically restarted after the predetermined HV signal output wait time TH elapses, and therefore, favorable operability is provided. Note that the HV signal output wait time TH is preferably 5ms to 50ms, and especially preferably 10ms to 20ms” ([0118]). 
Although Tanaka discloses to resume the output of the ultrasonic energy at a predetermined delay time and discloses various wait times for favorable operability, Tanaka is silent regarding to resume the output of the ultrasonic energy at a predetermined delay time after the output of the high frequency energy has been resumed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the energy treatment system as taught by Tanaka to include to resume the output of the ultrasonic energy at a predetermined delay time after the output of the high frequency energy has been resumed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 12, 
Further, Tanaka discloses “that the HV signal auxiliary control section 51 b preferably controls the US signal output section 50 to restart the output of the US signal which is stopped after a predetermined US signal output wait time period, in the same manner as the HV signal auxiliary control section 51 b controls the HV signal output section 60 to restart the output of the HV signal which is stopped after the predetermined HV signal output wait time period” ([0150]). As such, “output of the HV signal is automatically restarted after the predetermined HV signal output wait time TH elapses, and therefore, favorable operability is provided. Note that the HV signal output wait time TH is preferably 5ms to 50ms, and especially preferably 10ms to 20ms” ([0118]). 
Although Tanaka discloses to resume the output of the ultrasonic energy at a predetermined delay time and discloses various wait times for favorable operability, Tanaka is silent regarding to resume the output of the ultrasonic energy at a predetermined delay time after the output of the high frequency energy has been resumed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Tanaka to include to resume the output of the ultrasonic energy at a predetermined delay time after the output of the high frequency energy has been resumed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Shibata at al., (hereinafter ‘Shibata’, U.S. PGPub. No. 2010/0145332).
Regarding claim 5, 
Tanaka is silent regarding wherein the system controller is configured to increase the output of the ultrasonic energy during the preset period. 
However, in the same field of endeavor, Shibata teaches a similar energy treatment system (ultrasound and radio-frequency wave surgical system 1 in Figs. 1-3 and 10-14) including “an ultrasound driving apparatus (hereinafter abbreviated to ultrasound generator) 3 which supplies an ultrasound drive signal to drive an ultrasound transducer 23 (see FIG. 2)… and a radio-frequency electrical power outputting apparatus (hereinafter abbreviated to radio-frequency wave generator) 4 which supplies radio-frequency electrical power (radio-frequency current) to the hand-piece 2” ([0035]). The system (1) is capable of simultaneously outputting ultrasound and radio-frequency waves ([0038]). Similarly, Shibata teaches a system controller (central processing unit (CPU) 36) of the ultrasound generator (3) which “controls the amplitude (or vibration velocity) of the ultrasound to within a predetermined range” ([0166]), therefore it is contemplated that the system controller (central processing unit (CPU) 36) of the ultrasound generator (3) is capable of increasing the output of the ultrasonic energy during the preset period, within the predetermined range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the energy treatment system as taught by Tanaka to include wherein the system controller is configured to increase the output of the ultrasonic energy during the preset period as taught by Shibata, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 13, 
Tanaka is silent regarding wherein the system controller is configured to increase the output of the ultrasonic energy during the preset period. 
However, in the same field of endeavor, Shibata teaches a similar method and system (ultrasound and radio-frequency wave surgical system 1 in Figs. 1-3 and 10-14) including “an ultrasound driving apparatus (hereinafter abbreviated to ultrasound generator) 3 which supplies an ultrasound drive signal to drive an ultrasound transducer 23 (see FIG. 2)… and a radio-frequency electrical power outputting apparatus (hereinafter abbreviated to radio-frequency wave generator) 4 which supplies radio-frequency electrical power (radio-frequency current) to the hand-piece 2” ([0035]). The system (1) is capable of simultaneously outputting ultrasound and radio-frequency waves ([0038]). Similarly, Shibata teaches a system controller (central processing unit (CPU) 36) of the ultrasound generator (3) which “controls the amplitude (or vibration velocity) of the ultrasound to within a predetermined range” ([0166]), therefore it is contemplated that the system controller (central processing unit (CPU) 36) of the ultrasound generator (3) is capable of increasing the output of the ultrasonic energy during the preset period, within the predetermined range. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Tanaka to include wherein the system controller is configured to increase the output of the ultrasonic energy during the preset period as taught by Shibata, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Gilbert et al., (hereinafter ‘Gilbert’, U.S. Pat. 10,842,563).
Regarding claim 8, 
However, in the same field of endeavor, Gilbert teaches (Figs. 1-5) a similar system comprising a generator (200 in Fig. 3) including a controller (224), a power supply (227) and an RF amplifier (228) including a DC-AC inverter (302). The processor (225) is configured to control the output of the generator (200) according to either open and/or closed control loop schemes, and further includes “a mode state control 310 which is configured to maintain energy output of the generator 200 according to the parameters set by the mode initializer 308. The mode state control 310 controls the RF amplifier 228 based on the sensor signals from the sensors 280 using a proportional-integral-derivative (PID) control loop 312 with a control output limited by a voltage and/or current output amplitude limiter function 315 that includes saturation and integral anti-windup capabilities for the PID implemented in the processor 225” (col. 9, ll. 14-23). Gilbert further teaches that “[t]he present disclosure provides for inverters that are configured to control arcing…In particular, the present disclosure provides for inverters that accomplish this by maintaining zero-voltage switching for all loads at all amplitudes, maintaining constant power over a desired range of tissue impedances, and limiting the current and voltage using the saturation and integral anti-windup capabilities of the PID controller by taking advantage of the voltage-current lossless output characteristic of the RF amplifier 228 at a predetermined maximum control output amplitude” (col. 10, ll.3-15). Gilbert provides “an arc discharge from a voltage source, e.g., RF amplifier 228…shown as a current plot 400 as a function of voltage and as a current plot 410 and a voltage plot 420 as a function of time at a time scale of the predetermined frequency (e.g., 472 kHz)” (col. 10, ll. 19-25). Gilbert teaches “[a]s the plots 400, 410, 420 progress to point 402 and toward point 403 the discharge transitions from a Townsend effect to corona discharge to the glow discharge. In this region the current is still relatively low with respect to other points and no power is dissipated by the arc. However, once the arc jumps the gap between the electrode (e.g., electrode 3) and the tissue, current immediately flows at point 404 along a new load line, which overlaps point 403 on the voltage plot 420. More voltage beyond point 404 provides for a linear increase in current to point 405 at the peak” (col. 10, ll. 27-37; see Fig. 5 for plots). It is well known in the art (as can be seen in Gilbert) to linearly increase the output of the high frequency energy in order to stably resume the output of the high frequency energy and avoid arcing, thereby increasing 
Regarding claim 16, Tanaka discloses all of the limitation of the method according to claim 14, but is silent regarding wherein the system controller is configured to gradually or linearly increase a rise of the output of the high frequency energy when resuming the output of the high frequency energy during the return period.
However, in the same field of endeavor, Gilbert teaches (Figs. 1-5) a similar method and system comprising a generator (200 in Fig. 3) including a controller (224), a power supply (227) and an RF amplifier (228) including a DC-AC inverter (302). The processor (225) is configured to control the output of the generator (200) according to either open and/or closed control loop schemes, and further includes “a mode state control 310 which is configured to maintain energy output of the generator 200 according to the parameters set by the mode initializer 308. The mode state control 310 controls the RF amplifier 228 based on the sensor signals from the sensors 280 using a proportional-integral-derivative (PID) control loop 312 with a control output limited by a voltage and/or current output amplitude limiter function 315 that includes saturation and integral anti-windup capabilities for the PID implemented in the processor 225” (col. 9, ll. 14-23). Gilbert further teaches that “[t]he present disclosure provides for inverters that are configured to control arcing…In particular, the present disclosure provides for inverters that accomplish this by maintaining zero-voltage switching for all loads at all amplitudes, maintaining constant power over a desired range of tissue impedances, and limiting the current and voltage using the saturation and integral anti-windup capabilities of the PID controller by taking advantage of the voltage-current lossless output characteristic of the RF amplifier 228 at a predetermined maximum control output amplitude” (col. 10, ll.3-15). Gilbert provides “an arc discharge from a voltage source, e.g., RF amplifier .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tahara et al., (U.S. PGPub. No. 2008/0125768) teaches a similar system and method (Fig. 20). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794